 



Exhibit 10.6
Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.

     
TO:
  FLEXTRONICS INTERNATIONAL LIMITED
 
   
Re:
  Changes with respect to the certain Letter Agreement entered into as of
June 29, 2004 in connection with the Asset Purchase Agreement (“APA”) and
Amended and Restated Master Contract Manufacturing Services Agreement (“MCMSA”)
between Nortel Networks Limited (the “Seller”) and Flextronics International
Limited (the “Purchaser”) dated June 29, 2004

1.   This Letter Agreement, dated as of May 8, 2006 (“Amended and Restated
Letter Agreement”), amends and restates in its entirety that certain Letter
Agreement dated June 29, 2004, a copy of which is attached as Schedule A hereto
(“Original Letter Agreement”). The parties agree this Amended and Restated
Letter Agreement shall be effective as of June 29, 2004 and that the Original
Letter Agreement shall have no further force or effect.   2.   In connection
with the transactions contemplated in the APA and the MCMSA, and in recognition
of the period in respect of which the Transferred Employees were employed as
employees of the Seller or Designated Seller, and in connection with an
associated ICR commitment made by the Purchaser or Designated Purchaser, the
Seller or Designated Seller wishes to set out in this Amended and Restated
Letter Agreement the terms and conditions of the parties’ agreement relating to
certain post-closing Severance Cost payments to be made by the Seller or
Designated Seller.   3.   Any capitalized term contained in this Amended and
Restated Letter Agreement which is not defined herein shall have the meaning set
out in the APA or the MCMSA, as the case may be. The following terms shall have
the following meanings:

“Nortel Networks Systems Houses” means the Operations housed in the Calgary
Westwinds Facility, Montreal BAN 1 Facility, Montreal BAN 3 Facility, Montreal
BAN 3 Facility and Montreal OPTO 1 Facility.
“Severance Costs” means:

  (i)   for Alberta and Ontario Transferring Employees, the statutory and common
law entitlements of an employee whose employment is

Severance Side Letter — Calgary

1



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.

      terminated by the Purchaser or Designated Purchaser, based on the factors
recognized by the relevant Government Entities including, without limitation,
courts of competent jurisdiction, and reasonable outplacement fees;     (ii)  
for Quebec Non-Union Transferring Employees, the entitlements under the Laws of
the Province of Quebec, of an employee whose employment is terminated by the
Purchaser or Designated Purchaser, based on the factors recognized by the
relevant Government Entities including, without limitation, courts of competent
jurisdiction, and reasonable outplacement fees;     (iii)   for Quebec Union
Transferring Employees, the entitlements under the relevant Collective Labour
Agreement and as provided under the Laws of the Province of Quebec of an
employee whose employment is terminated by the Purchaser or Designated
Purchaser;     (iv)   for the U.S. Transferring Employees, [•] of the severance
pay in accordance with Purchaser’s obligations pursuant to Section D-9.9 of
Exhibit D-9, and reasonable outplacement fees.

“Terminated”, “Terminates”, “Terminate” or “Termination” refers to a cessation
of employment of a Transferring Employee initiated by the Purchaser or
Designated Purchaser and, without limiting the generality of the foregoing,
includes a layoff with no right of recall (applies only to Quebec Union
Transferring Employees), and temporary layoffs deemed to be a termination of
employment under applicable law.

4.   Subject to the conditions of this Amended and Restated Letter Agreement, in
the event that: (1) within a period of [•] following the applicable Effective
Date of the applicable Close the Purchaser or Designated Purchaser Terminates
the employment of any Transferring Employee; and (2) as a direct result of said
Termination, the Purchaser or Designated Purchaser incurs a cost within a period
of [•] following the applicable Effective Date of the applicable Close, the
Seller or Designated Seller shall, in accordance with paragraph 6(e), reimburse
the Purchaser or Designated Purchaser for any Severance Costs it has actually
incurred.   5.   Seller or Designated Seller agrees that:

Severance Side Letter — Calgary

2



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.



  (a)   prior to providing notice of termination or Terminating the employment
of any Transferring Employee, the Purchaser or Designated Purchaser shall
consult with Seller or Designated Seller regarding its plans as early as
practicable. It shall be a condition of any reimbursement, however, that such
consultation shall occur in no event later than twenty (20) Business Days prior
to the issuance of any notice of termination or redundancy, in order to
facilitate discussion between the Seller or Designated Seller and the Purchaser
or Designated Purchaser regarding any potential alternatives to Termination of
employment and regarding strategies to reduce Severance Costs;     (b)   prior
to providing notice of Termination, or Terminating the employment of any
Transferring Employee, if reimbursement is to be claimed hereunder for resulting
costs, the Purchaser or Designated Purchaser shall have made commercially
reasonable efforts, consistent with its cost reduction objectives, to avoid the
Termination of Transferring Employees, including but not limited to the
termination of the employment or services of individuals, other than
Transferring Employees, that are employed at the same facility and providing the
same or substantially similar services at an equivalent level of performance, to
the extent permitted by applicable Law;     (c)   in consideration of any
payments it makes to Transferring Employees it has Terminated in excess of their
statutory termination entitlements, the Purchaser or Designated Purchaser shall
seek to obtain a general release from such Transferring Employee, including a
release of claims against the Seller and its Affiliates.

6.   Notwithstanding anything in the foregoing to the contrary:

  (a)   “Severance Costs” do not include any amount claimed by, or paid to a
Transferring Employee on account of his/her wrongful or unlawful treatment by
the Purchaser post-applicable Employment Transfer Date, including, without
limitation, unfair dismissal liability, discrimination or human rights
liability, extra-contractual or tort damages, Wallace-type damages (Canada only)
or legal fees and disbursements;     (b)   Notwithstanding subparagraph 6(f),
Seller has no obligation to pay any Severance Costs incurred by Purchaser
resulting from: (i) operational efficiencies realized by the Purchaser or
Designated Purchaser in former Nortel Networks System Houses that are unrelated
to the considerations

Severance Side Letter — Calgary

3



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.

      described in Section 6(f), unless approved by Seller or Designated Seller
in its sole discretion; (ii) reductions in headcount due to any change in
general economic, business or financial market conditions, or a decrease in the
customer demand for the Seller’s or Designated Seller’s products; (iii) any
labour actions including, without limitation, work stoppages or other industrial
action to the extent such labour actions are unrelated to measures taken for the
achievement of ICR; (iv) war (whether declared or undeclared), (v) revolution,
riot, insurrection, public demonstration or other civil commotion, (vi) acts of
terrorism, sabotage, criminal damage or threat of such acts, or (vii) nuclear
explosion, radioactive or chemical contamination or ionising radiation; and
(viii) any other force majeure events. This subsection 6(b) shall not apply to
(a) Severance Costs paid to Design Employees.     (c)   Severance Costs do not
include any costs incurred by the Purchaser relating to: Brazil Transferring
Employees; France Transferring Employees; Design Employees (except as set out in
attached Schedule B), Logistics Employees, or Repair Employees as defined in
Schedules 1.1(42), 1.1(128) and 1.1(190) respectively.     (d)   Purchaser shall
invoice Seller quarterly and furnish supporting evidence, satisfactory to the
Seller, in reasonable detail, of Severance Costs it has incurred in the course
of terminating Transferring Employees, and in respect of which reimbursement is
sought. Seller shall pay approved invoices within thirty-eight (38) days of
receipt provided, however, that Seller shall have the right, without notice or
other formality, to set-off and apply any obligation, present or future, owed by
Seller to Purchaser arising under or in connection with this Amended and
Restated Letter Agreement, against any obligation, present or future, owing by
Purchaser to Seller under the APA with respect to the Purchase Price, including
amounts owed under the Promissory Notes.     (e)   the maximum liability of the
Seller for Severance Costs pursuant to this Amended and Restated Letter
Agreement (other than pursuant to Schedule B) shall not exceed [•] in the
aggregate (“Severance Cost Cap”), and, provided that, up to a maximum percentage
of the Severance Cost Cap as set forth below shall become available to the
Purchaser following the Closing of each of the following tranches:

Severance Side Letter — Calgary

4



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.



  (i)   Montreal BAN 1 Facility, Montreal BAN 3 Facility, and Montreal OPTO 1
Facility – [•]     (ii)   Calgary Westwinds Facility – [•]

In the event that the tranches are other than as set out above, the Seller and
the Purchaser shall mutually agree on an appropriate change to the above
apportionment of availability of the amounts that comprise the Severance Cost
Cap.

(f)   the maximum number of Transferring Employees whose Termination may trigger
an obligation by Seller or Designated Seller to pay Severance Costs pursuant to
this Amended and Restated Letter Agreement is [•]. With respect to that number:
(i) up to [•] may be Alberta and Ontario Transferring Employees, Quebec Union
Transferring Employees, or Quebec Non-Union Transferring Employees related to
the implementation of the Transition Implementation Plan; and (ii) up to [•] may
be Alberta and Ontario Transferring Employees, Quebec Union Transferring
Employees or Quebec Non-Union Transferring Employees related to the
implementation of other Authorized Plans. The [•] may include both direct
manufacturing employees or indirect employees. None of the [•] will be Design
Employees. Severance Costs with respect to Design Employees are set out in
Schedule B. An “Authorized Plan” means a plan, other than the Transition
Implementation Plan, that has a positive business case for the achievement of
ICR to the commercially reasonable satisfaction of the Seller.

7.   Purchaser or Designated Purchaser shall not, within a period of twelve
(12) months from the relevant Termination date, whether directly or indirectly,
re-hire as an employee, or otherwise engage the services (including, without
limitation, as a consultant or independent contractor) any Transferring Employee
whose employment Purchaser or Designated Purchaser has Terminated and in respect
of whom reimbursement has been sought by Purchaser or Designated Purchaser
pursuant to this Amended and Restated Letter Agreement, unless (a) Seller gives
its express consent, or (b) Purchaser or Designated Purchaser shall repay Seller
for any amount that Seller reimbursed Purchaser or Designated Purchaser as
Severance Costs with respect to such Transferring Employee in accordance with
this Amended and Restated Letter Agreement.

Severance Side Letter — Calgary

5



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.

8.   In the event that the APA and MCMSA are terminated in accordance with their
terms prior to the first Closing under the APA, this Amended and Restated Letter
Agreement shall also terminate and will have no further force and effect.   9.  
Limitations on Losses. Under no circumstance shall either party be liable to the
other Party under this Amended and Restated Letter Agreement for punitive
damages or indirect, special or incidental damages, or damage to reputation,
arising out of or in connection with any breach or alleged breach of any of the
terms herein, including damages alleged as a result of tortious conduct.   10.  
Governing Law; Submission to Jurisdiction. This Amended and Restated Letter
Agreement is made under the laws of the Province of Alberta and the Federal Laws
of Canada applicable therein and shall for all purposes be construed in
accordance with and governed by the laws of the Province of Alberta and the
Federal Laws of Canada applicable therein (excluding the laws applicable to
conflicts of law). The parties hereto agree that all disputes and claims,
whether for damages, specific performance, injunction or otherwise, both at law
and equity, arising out of or in any connection with this Amended and Restated
Letter Agreement shall be brought in the Courts of the Province of Alberta
located in the City of Calgary and hereby attorns to the exclusive jurisdiction
of such court and service of process in any such suit being made upon such
person by mail at the address specified in herein. Each Party hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit is brought in an inconvenient court.   11.   Waiver
of Jury Trial; Limitation on Damages. Each Party hereto hereby waives its right
to a jury trial with respect to any action or claim arising out of any dispute
in connection with this Amended and Restated Letter Agreement or any rights or
obligations hereunder or the performance of such rights and obligations. Except
as prohibited by law, each of the Party hereto hereby waives any right it may
have pursuant to this Amended and Restated Letter Agreement to claim or recover
in any litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages that are in excess of one times
the losses incurred.   12.   Notices and correspondence relating to this Amended
and Restated Letter Agreement shall be addressed as follows:

     
To:
  Nortel Networks Limited
 
  3500 Carling Avenue
 
  Nepean, Ontario Canada K2H 8E9

Severance Side Letter — Calgary

6



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.

     
 
  Attention: Vice-President, Supply Management
 
  Fax: (613)-763-8946
 
    with required copies to:
 
   
 
  Nortel Networks Limited
 
  8600 Dixie Road, Suite 100
 
  Brampton, Ontario Canada L6T 5P6
 
  Attention: Secretary
 
  Fax: (905) 863-8386
 
   
and:
  Nortel Networks Inc.
 
  220 Athens Way, Suite 300
 
  Nashville, Tennessee USA 37228-1397
 
  Attention: Law Department
 
  Fax: (615) 432-4067
 
   
To:
  Flextronics International Limited
 
  Room 908, Dominion Centre
 
  43-59 Queen’s Road East
 
  Wanchai, Hong Kong
 
  Attention: President
 
  Fax: 852-2276-1084
 
    and
 
   
To:
  Flextronics Telecom Systems, Ltd.
 
  802 St. James Court
 
  St. Denis Street
 
  Port Louis, Mauritius
 
  Attention: President
 
  Fax: 230-212-7600
 
    with a required copy to:
 
   
 
  Flextronics International Inc.
 
  305 Interlocken Parkway
 
  Broomfield, Colorado 80021
 
  Attention: General Counsel
 
  Fax: (303) 927-4513

Severance Side Letter — Calgary

7



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.
[REMAINDER OF PAGE INTENTIONALLY BLANK]
Severance Side Letter — Calgary

8



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.
DATED: May 8, 2006.

              NORTEL NETWORKS LIMITED
 
       
 
  By:     /s/ Joel Hackney
 
       
 
        Name: Joel Hackney
 
        Title: Senior Vice-President,
 
        Global Supply Chain and Quality

AGREED TO: 5/8, 2006.

          FLEXTRONICS INTERNATIONAL LIMITED     Acting through its Hong Kong
branch    
 
       
By:
    /s/ M. Marimuthu
 
  Name: Manny Marimuthu    
 
    Title: Authorized Signatory    
 
        FLEXTRONICS TELECOM SYSTEMS LTD.    
 
       
By:
    /s/ M. Marimuthu
 
  Name: Manny Marimuthu    
 
    Title: Director    

Severance Side Letter — Calgary

9



--------------------------------------------------------------------------------



 



SCHEDULE “A”
Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.
TO: FLEXTRONICS INTERNATIONAL LIMITED

     
Re:
  Asset Purchase Agreement (“APA”) and Amended and Restated Master Contract
Manufacturing Services Agreement (“MCMSA”) between Nortel Networks Limited (the
“Seller”) and Flextronics International Limited (the “Purchaser”) dated June 29,
2004

1.   In connection with the transactions contemplated in the APA and the MCMSA,
and in recognition of the period in respect of which the Transferred Employees
were employed as employees of the Seller or Designated Seller, and in connection
with an associated ICR commitment made by the Purchaser or Designated Purchaser,
the Seller or Designated Seller wishes to set out in this Letter the terms and
conditions of the parties’ agreement relating to certain post-closing Severance
Cost payments to be made by the Seller or Designated Seller.   2.   Any
capitalized term contained in this Letter which is not defined herein shall have
the meaning set out in the APA or the MCMSA, as the case may be. The following
terms shall have the following meanings:       “Nortel Networks Systems Houses”
means the Operations housed in the Calgary Westwinds Facility, Monkstown
Facility, Montreal BAN 1 Facility, Montreal BAN 3 Facility, Montreal BAN 3
Facility and Montreal OPTO 1 Facility.       “Severance Costs” means:

  (i)   for Alberta and Ontario Transferring Employees, the statutory and common
law entitlements of an employee whose employment is terminated by the Purchaser
or Designated Purchaser, based on the factors recognized by the relevant
Government Entities including, without limitation, courts of competent
jurisdiction, and reasonable outplacement fees;     (ii)   for Quebec Non-Union
Transferring Employees, the entitlements under the Laws of the Province of
Quebec, of an employee whose employment is terminated by the Purchaser or
Designated Purchaser, based on the factors recognized by the relevant Government
Entities including, without limitation, courts of competent jurisdiction, and
reasonable outplacement fees;     (iii)   for Quebec Union Transferring
Employees, the entitlements under the relevant Collective Labour Agreement and
as provided under the Laws of the Province of

Severance Side Letter — Calgary
Schedule A

10



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.

      Quebec of an employee whose employment is terminated by the Purchaser or
Designated Purchaser;     (iv)   for UK Transferring Employees, means;

  (a)   pay in lieu of contractual notice (where such notice is not worked);
including employer’s National Insurance contribution, where applicable. For the
absence of doubt, a payment in lieu of contractual notice shall include a
payment in lieu of employee benefits in accordance with the Seller’s or
Designated Seller’s current UK policy and practice.     (b)   any required
statutory redundancy payment     (c)   an additional payment calculated in
accordance with the attached Schedule A.

Such UK Severance Costs shall exclude, for the avoidance of doubt, any amount
claimed by or paid to a UK Transferring Employee in respect of unfair dismissal,
protective award or discrimination, or pursuant to the fair employment
legislation of Northern Ireland; and,

  (d)   reasonable outplacement fees.

  (v)   for the U.S. Transferring Employees, [•] of the severance pay in
accordance with Purchaser’s obligations pursuant to Section D-9.9 of
Exhibit D-9, and reasonable outplacement fees.

“Terminated”, “Terminates”, “Terminate” or “Termination” refers to a cessation
of employment of a Transferring Employee initiated by the Purchaser or
Designated Purchaser (including, but not limited to a termination by reason of
redundancy) and, without limiting the generality of the foregoing, includes a
layoff with no right of recall (applies only to Quebec Union Transferring
Employees), and temporary layoffs deemed to be a termination of employment under
applicable law.

3.   Subject to the conditions of this Letter, in the event that: (1) within a
period of [•] following the applicable Effective Date of the applicable Close
the Purchaser or Designated Purchaser Terminates the employment of any
Transferring Employee; and (2) as a direct result of said Termination, the
Purchaser or Designated Purchaser incurs a cost within a period of [•] following
the applicable Effective Date of the applicable Close, the Seller or Designated
Seller shall, in accordance with paragraph 5(e), reimburse the Purchaser or
Designated Purchaser for any Severance Costs it has actually incurred.

Severance Side Letter — Calgary
Schedule A

11



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.



4.   Seller or Designated Seller agrees that:

  (a)   prior to providing notice of termination or Terminating the employment
of any Transferring Employee, the Purchaser or Designated Purchaser shall
consult with Seller or Designated Seller regarding its plans as early as
practicable. It shall be a condition of any reimbursement, however, that such
consultation shall occur in no event later than twenty (20) Business Days prior
to the issuance of any notice of termination or redundancy or, in the UK, on or
about the date of commencement of the information and consultation process with
the relevant employee representatives, if earlier, in order to facilitate
discussion between the Seller or Designated Seller and the Purchaser or
Designated Purchaser regarding any potential alternatives to Termination of
employment and regarding strategies to reduce Severance Costs;     (b)   prior
to providing notice of Termination, or Terminating the employment of any
Transferring Employee, if reimbursement is to be claimed hereunder for resulting
costs, the Purchaser or Designated Purchaser shall have made commercially
reasonable efforts, consistent with its cost reduction objectives, to avoid the
Termination of Transferring Employees, including but not limited to the
termination of the employment or services of individuals, other than
Transferring Employees, that are employed at the same facility and providing the
same or substantially similar services at an equivalent level of performance, to
the extent permitted by applicable Law;     (c)   in consideration of any
payments it makes to Transferring Employees it has Terminated in excess of their
statutory termination entitlements, the Purchaser or Designated Purchaser shall
seek to obtain a general release from such Transferring Employee, including a
release of claims against the Seller and its Affiliates, and specifically in
relation to any UK Transferring Employee, a binding waiver of claims, in form(s)
mutually satisfactory to both the Purchaser and the Seller.

5.   Notwithstanding anything in the foregoing to the contrary:

  (a)   “Severance Costs” do not include any amount claimed by, or paid to a
Transferring Employee on account of his/her wrongful or unlawful treatment by
the Purchaser post-applicable Employment Transfer Date, including, without
limitation, unfair dismissal liability, discrimination or human rights
liability, extra-contractual or tort damages, Wallace-type damages (Canada only)
or legal fees and disbursements;     (b)   Notwithstanding subparagraph 5(f),
Seller has no obligation to pay any Severance Costs incurred by Purchaser
resulting from: (i) operational efficiencies realized by the Purchaser or
Designated Purchaser in former Nortel Networks System Houses that are unrelated
to the considerations described in Section 5(f), unless approved by Seller or
Designated Seller in its sole discretion;

Severance Side Letter — Calgary
Schedule A

12



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.

      (ii) reductions in headcount due to any change in general economic,
business or financial market conditions, or a decrease in the customer demand
for the Seller’s or Designated Seller’s products; (iii) any labour actions
including, without limitation, work stoppages or other industrial action to the
extent such labour actions are unrelated to measures taken for the achievement
of ICR; (iv) war (whether declared or undeclared), (v) revolution, riot,
insurrection, public demonstration or other civil commotion, (vi) acts of
terrorism, sabotage, criminal damage or threat of such acts, or (vii) nuclear
explosion, radioactive or chemical contamination or ionising radiation; and
(viii) any other force majeure events. This subsection 5(b) shall not apply to
(a) Severance Costs paid to Design Employees, or (b) Severance Costs incurred as
a result of any closure of the Monkstown Facility.     (c)   Severance Costs do
not include any costs incurred by the Purchaser relating to: Brazil Transferring
Employees; France Transferring Employees; Design Employees (except as set out in
attached Schedule B), Logistics Employees, or Repair Employees as defined in
Schedules 1.1(42), 1.1(128) and 1.1(190) respectively;     (d)   Purchaser shall
invoice Seller quarterly and furnish supporting evidence, satisfactory to the
Seller, in reasonable detail, of Severance Costs it has incurred in the course
of terminating Transferring Employees, and in respect of which reimbursement is
sought. Seller shall pay approved invoices within thirty-eight (38) days of
receipt provided, however, that Seller shall have the right, without notice or
other formality, to set-off and apply any obligation, present or future, owed by
Seller to Purchaser arising under or in connection with this Letter, against any
obligation, present or future, owing by Purchaser to Seller under the APA with
respect to the Purchase Price, including amounts owed under the Promissory
Notes.     (e)   the maximum liability of the Seller for Severance Costs
pursuant to this Letter (other than pursuant to Schedule B) shall not exceed [•]
(U.S.) in the aggregate (“Severance Cost Cap”), and, provided that, up to a
maximum percentage of the Severance Cost Cap as set forth below shall become
available to the Purchaser following the Closing of each of the following
tranches,:

  (i)   Montreal BAN 1 Facility, Montreal BAN 3 Facility, and Montreal OPTO 1
Facility – [•]     (ii)   Calgary Westwinds Facility – [•]     (iii)   Monkstown
Facility – [•]

In the event that the tranches are other than as set out above, the Seller and
the Purchaser shall mutually agree on an appropriate change to the above
apportionment of availability of the amounts that comprise the Severance Cost
Cap.
Severance Side Letter — Calgary
Schedule A

13



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.

  (f)   the maximum number of Transferring Employees whose Termination may
trigger an obligation by Seller or Designated Seller to pay Severance Costs
pursuant to this Letter is [•]. With respect to that number: (i) up to [•] may
be Alberta and Ontario Transferring Employees, Quebec Union Transferring
Employees, Quebec Non-Union Transferring Employees or U.K. Transferring
Employees related to the implementation of the Transition Implementation Plan;
(ii) up to [•] may be Alberta and Ontario Transferring Employees, Quebec Union
Transferring Employees or Quebec Non-Union Transferring Employees or U.K.
Transferring Employees related to the implementation of other Authorized Plans;
and (iii) up to [•] may be U.K. Transferring Employees whose employment has been
Terminated as a result of any subsequent decision by Purchaser to close the
Monkstown Facility. The [•] may include both direct manufacturing employees or
indirect employees. None of the [•] will be Design Employees. Severance Costs
with respect to Design Employees are set out in Schedule B. An “Authorized Plan”
means a plan, other than the Transition Implementation Plan, that has a positive
business case for the achievement of ICR to the commercially reasonable
satisfaction of the Seller.     (g)   [•]

6.   Purchaser or Designated Purchaser shall not, within a period of twelve
(12) months from the relevant Termination date, whether directly or indirectly,
re-hire as an employee, or otherwise engage the services (including, without
limitation, as a consultant or independent contractor) any Transferring Employee
whose employment Purchaser or Designated Purchaser has Terminated and in respect
of whom reimbursement has been sought by Purchaser or Designated Purchaser
pursuant to this Letter, unless (a) Seller gives its express consent, or (b)
Purchaser or Designated Purchaser shall repay Seller for any amount that Seller
reimbursed Purchaser or Designated Purchaser as Severance Costs with respect to
such Transferring Employee in accordance with this Letter.   7.   In the event
that the APA and MCMSA are terminated in accordance with their terms prior to
the first Closing under the APA, this Letter shall also terminate and will have
no further force and effect.   8.   Limitations on Losses. Under no circumstance
shall either party be liable to the other Party under this Letter for punitive
damages or indirect, special or incidental damages, or damage to reputation,
arising out of or in connection with any breach or alleged breach of any of the
terms herein, including damages alleged as a result of tortious conduct.   9.  
Governing Law; Submission to Jurisdiction. This Letter is made under the laws of
the Province of Alberta and the Federal Laws of Canada applicable therein and
shall for all purposes be construed in accordance with and governed by the laws
of the Province of Alberta and the Federal Laws of Canada applicable therein
(excluding the laws applicable to conflicts of law). The parties hereto agree
that all disputes and claims,

Severance Side Letter — Calgary
Schedule A

14



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.

    whether for damages, specific performance, injunction or otherwise, both at
law and equity, arising out of or in any connection with this letter shall be
brought in the Courts of the Province of Alberta located in the City of Calgary
and hereby attorns to the exclusive jurisdiction of such court and service of
process in any such suit being made upon such person by mail at the address
specified in herein. Each Party hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient court.   10.   Waiver of Jury Trial; Limitation on
Damages. Each Party hereto hereby waives its right to a jury trial with respect
to any action or claim arising out of any dispute in connection with this Letter
or any rights or obligations hereunder or the performance of such rights and
obligations. Except as prohibited by law, each of the Party hereto hereby waives
any right it may have pursuant to this Letter to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages that are in excess of one times
the losses incurred.   11.   Notices and correspondence relating to this Letter
shall be addressed as follows:

         
 
  To:   Nortel Networks Limited
 
      3500 Carling Avenue
 
      Nepean, Ontario Canada K2H 8E9
 
      Attention: Vice-President, Supply Management
 
      Fax: 613-763-8946
 
        with required copies to:
 
       
 
      Nortel Networks Limited
 
      8600 Dixie Road, Suite 100
 
      Brampton, Ontario Canada L6T 5P6
 
      Attention: Secretary
 
      Fax: (905) 863-8386
 
       
and:
      Nortel Networks Inc.
 
      220 Athens Way, Suite 300
 
      Nashville, Tennessee USA 37228-1397
 
      Attention: Law Department
 
      Fax: (615) 432-4067
 
       
 
  To:   Flextronics International Limited
 
       
 
      Attention:

[REMAINDER OF PAGE INTENTIONALLY BLANK]
Severance Side Letter — Calgary
Schedule A

15



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.
DATED: June 29, 2004.

                  NORTEL NETWORKS LIMITED    
 
           
 
  By:     /s/ CHAHRAM BOLOURI
 
   
 
  Name:   Chahram Bolouri    
 
  Title:   President, Global Operations    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

AGREED TO: June 29, 2004.

              FLEXTRONICS INTERNATIONAL LTD.,     Acting through its Hong Kong
branch    
 
           
 
  By:
Name:     /s/ MANNY MARIMUTHU
 
Manny Marimuthu    
 
  Title:   Authorized Signatory    
 
            FLEXTRONICS TELECOM SYSTEMS, LTD.    
 
           
 
  By:
Name:     /s/ MANNY MARIMUTHU
 
Manny Marimuthu    
 
  Title:   Authorized Signatory    

Severance Side Letter — Calgary
Schedule A

16



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.
SCHEDULE A

(i)   In respect of those applicable UK Transferring Employees governed by the
Manufacturing Operations Collective Bargaining Redundancy Agreement between
Standard Telephones and Cables (Northern Ireland) Limited and the Amalgamated
Union of Engineering Workers and others dated 1st February 1985 (the “Operations
Redundancy Agreement”) such additional severance costs as are required to be
paid (for the absence of doubt, in addition to those severance costs payable
pursuant to clause 2 (iv)(a) and (b) of this Side Letter) in accordance with
that Operations Redundancy Agreement.   (ii)   In respect of those applicable UK
Transferring Employees governed by the Test Technicians Collective Bargaining
Redundancy Agreement between Nortel Networks UK Limited and Amicus dated 9th
July 2002 (the “Technicians Redundancy Agreement”) such additional severance
costs as are required to be paid (for the absence of doubt, in addition to those
severance costs payable pursuant to clause 2 (iv)(a) and (b) of this Side
Letter) in accordance with that Technicians Redundancy Agreement.   (iii)   In
respect of all other applicable UK Transferring Employees additional severance
costs in accordance with the calculation set out below;

  (i)   1/2 weeks Pay per year of completed service.     PLUS       (ii)   for
employees under 45 years of age, 1 weeks Pay per year of completed service to a
maximum 12 weeks Pay.     (iii)   for employees over 45 years of age, 1.5 weeks
pay per year of completed service to a maximum of 18 weeks Pay.

(iv)   such additional ex gratia amounts as the Seller and Purchaser shall
mutually agree are applicable to certain UK Transferring Employees between fifty
(50) and sixty (60) years of age.

Where “Pay” is defined as the applicable UK Transferring Employee’s contractual
pay.
Severance Side Letter — Calgary
Schedule A

17



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.
SCHEDULE B
(Letter Agreement dated June 29, 2004)
DESIGN EMPLOYEES
Seller will pay Severance Costs incurred by Purchaser relating to the
Termination of employment of Design Employees subject to the following:

1.   Notwithstanding Section 4 of the Letter, Seller has no obligation to pay
Severance Costs relating to Design Employees unless the Termination is as a
result of a decrease in workload, caused by a reduction in services required by
the Seller and its Affiliates, to a level below that which existed at the
applicable Employment Transfer Date;   2.   [•]; and   3.   Seller will
reimburse the Purchaser, or Designated Purchaser as the case may be: (i[•]
percent of the Severance Costs it may incur in [•] period following the first
Closing Date; and [•] percent of the Severance Costs it may incur in the period
that is between [•] following the first Closing Date.   4.   The following other
provisions of the Letter shall apply to Design Employees mutatis mutandis:
Sections 1 through 3, 4(a), Section 4(c), Section 5(a), Section 5(d) and
Sections 6 through 11.

Severance Side Letter — Calgary
Schedule A

18



--------------------------------------------------------------------------------



 



Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.



SCHEDULE “B”
(Letter Agreement dated May 6, 2006)
DESIGN EMPLOYEES
Seller will pay Severance Costs incurred by Purchaser relating to the
Termination of employment of Design Employees subject to the following:

1.   Notwithstanding Section 5 of the Amended and Restated Letter Agreement,
Seller has no obligation to pay Severance Costs relating to Design Employees
unless the Termination is as a result of a decrease in workload, caused by a
reduction in services required by the Seller and its Affiliates, to a level
below that which existed at the applicable Employment Transfer Date;   2.   [•];
and   3.   Seller will reimburse the Purchaser, or Designated Purchaser as the
case may be: (i) [•] percent of the Severance Costs it may incur in the initial
[•] period following the first Closing Date; and [•] percent of the Severance
Costs it may incur in the period that is between [•] following the first Closing
Date.   4.   The following other provisions of the Amended and Restated Letter
Agreement shall apply to Design Employees mutatis mutandis: Sections 1 through
4, 5(a), Section 5 (c), Section 6(a), Section 6(d) and Sections 7 through 12.

Severance Side Letter — Calgary
Schedule B

19